DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 13, 2021.  Claims 1 – 4, 6, 7 and 9 – 11 have been amended, claims 5 and 8 have been canceled, and no claims have been added.   Thus, claims 1 – 4, 6, 7 and 9 – 11 are pending and examined below.

Response to Arguments
Applicant's arguments filed July 13, 2021 regarding the 101 rejection have been fully considered but they are not deemed persuasive for the reason reiterated below.

Applicant's arguments with respect to claims 1 – 4, 6, 7 and 9 – 11 have been considered but are moot because the arguments do not apply to the new reference, or new combination references, used in the current rejection.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6 and 9 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 10 and 11 fall into one of four of the statutory categories?  Yes.    Claims 1 and 11 are directed to a system and a non-transitory computer-readable storage medium, respectively.  The body of the claim 1 recites at least one structural element, and the storage medium in claim 11 is recited in combination with an onboard computer.  Therefore, claims 1 and 11 are each directed to an apparatus.
The preamble of claim 10 recites a method and the body of claim 10 recites a series of active method steps.  Thus, claim 10 is directed to a process.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claim recites the limitations of recognizing an obstacle in a moving direction of a vehicle, generating an action plan of the vehicle based on an estimation result, determining whether the vehicle drives over and passes by the obstacle based on the estimation result, and in a case that obstacle is recognized, generating the action plan that prioritizes maintaining the travel path by driving over the obstacle or an action plan that prioritizes avoiding the obstacle based on the estimation result and a setting information based on the received operation. The recognizing, determining and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory storing a instructions; and a processor configured to execute the instructions stored in the memory” nothing in the claim precludes the recognizing, determining and generating steps from practically being performed in the human mind and/or visually. For example, but for the “a memory storing a instructions; and a processor configured to execute the instructions stored in the memory” language, the claim(s) encompasses the user manually and/or visually recognizing an obstacle in a moving direction of a vehicle, generating an action plan of the vehicle based on an estimation result, determining whether the vehicle drives over and passes by the obstacle based on the estimation result, and in a case that obstacle is recognized, generating the action plan that prioritizes maintaining the travel path by driving over the obstacle or an action plan that prioritizes avoiding the obstacle based on the estimation result and a setting information based on the received operation. These limitations are mental processes.

Do claims 10 and 11 recite a judicial exception? Yes. The claims recite the limitations of recognizing an obstacle in a moving direction of a vehicle, estimating at least one of a kind and a shape of the recognized obstacle, generating an action plan of the vehicle based on an estimated result, determining whether the vehicle drives over and passes by the obstacle based on the estimation result, and in a case that obstacle is recognized, generating the action plan that prioritizes maintaining the travel path by driving over the obstacle or an action plan that prioritizes avoiding the obstacle based on the estimation result and a setting information based on the received operation.
The recognizing, estimating, generating, and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of a generic computer component. That is, other than reciting “by an onboard computer comprising a processor” nothing in the claim precludes the recognizing, estimating, generating, and determining steps from practically being performed in the human mind and/or visually. For example, but for the “by an onboard computer comprising a processor” language, the claims encompass the user manually and/or visually recognizing an obstacle in a moving direction of a vehicle, estimating at least one of a kind and a shape of the recognized obstacle, generating an action plan of the vehicle based on an estimated result, determining whether the vehicle drives over and passes by the obstacle based on the estimation result, and in a case that obstacle is recognized, generating the action plan that prioritizes maintaining the travel path by driving over the obstacle or an action plan that prioritizes avoiding the obstacle based on the estimation result and a setting information based on the received operation. These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 10 and 11 integrate the judicial exception into a practical application?  No.  Each of the claims recite one additional element: receiving an operation from an occupant of the vehicle.  When a processor receives or distributes data/information, this feature is considered a generic computing function, which is a form of insignificant extra-solution activity.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to the abstract idea.

Step 2B 
Do claims 1, 10 and 11 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element in each of the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claims 1, 10 and 11 are ineligible.

Dependent claims 2 – 4, 6 and 9 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims  2 – 4, 6 and 9 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 – 4, 6 and 9 – 11 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 6 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188738 A1 to Tatourian et al. (herein after “Tatourian et al. publication") in view of U.S. Patent Application Publication No. 2014/0200801 A1 to Tsuruta et al. (herein after “Tsuruta et al. publication").
As to claim 1,
the Tatourian et al. publication discloses a vehicle control system (300, 500) comprising: 
a memory (504) storing a instructions (see Fig. 5); and 
a processor (502) configured to execute the instructions stored in the memory to: 
recognize an obstacle in a moving direction of a vehicle (see Fig. 3); 
estimate at least one of a kind and a shape of the obstacle recognized (see Fig. 3);
generate an action plan of the vehicle based on an estimation result (see Fig. 3); 
determine whether the vehicle drives over and passes by the obstacle based on the estimation result; and in a case that obstacle is recognized, generate the action plan that prioritizes maintaining the travel path by driving over the obstacle or an action plan that prioritizes avoiding the obstacle based on the estimation result and a setting information based on the received operation (see Fig. 3 and ¶41, where “[i]dentification of whether the object is solid or floating, based on its motion vectors, assists the autonomous vehicle in determining whether to avoid the object or drive through it”).
The Tatourian et al. publication, however, does not specifically disclose receiving an operation from an occupant of the vehicle. 
Receiving an operation from an occupant of the vehicle is old and well known, as demonstrated by the Tsuruta et al. publication who discloses “detect[ing] specific environmental conditions of the vehicle, and in particular, detect[ing] objects and road surface markings, for thereby detecting regions to be avoided by the host vehicle. The vehicle condition quantity detection section 20 detects values expressing conditions of the vehicle such as the vehicle speed, etc. The input section 30 is made up of various input devices which enable the user (i.e., the driver of the host vehicle) to input commands . . . to the travel path generating apparatus 1.”  (See ¶23.)(Emphasis added.)  Input from the user helps to determine whether a detected obstacle is to be driven over.  (See Fig. 7A and ¶44.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Tatourian et al. publication to receive an operation from an occupant of the vehicle, as suggested by the Tsuruta et al. publication, in order to determine whether a detected obstacle is to be driven over.

As to claim 2,
the Tatourian et al. publication discloses the processor estimating at least one of the kind and the shape of the obstacle based on a feature amount obtained in a recognition course.  (See ¶29 and ¶41.)  

As to claim 3,
the Tatourian et al. publication discloses the processor generating an action plan to drive over or avoid the obstacle based on the estimation result of the estimator.  (See Fig. 3 and ¶41.)  

As to claim 4,
the Tatourian et al. publication discloses the processor decelerating the vehicle when the action plan to drive over the obstacle is generated.  (See ¶49, where “the vehicle to enter the area at a slower velocity.”)


As to claim 6,
the Tatourian et al. publication discloses the processor generating an action plan to perform at least one of a change in a state of the vehicle and control related to steering of the vehicle when the vehicle drives over the obstacle.   (See Fig. 3 and ¶41.)  

As to claim 9,
the Tatourian et al. publication discloses the processor determining that the vehicle drives over and passes by the obstacle based on the degree of deformation from a predetermined shape of the obstacle.  (See ¶29.)  

As to claim 10,
claim 10 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 10 is rejected for the same reason(s) as claim 1, as discussed above.

As to claim 11,
claim 11 is directed to a non-transitory computer-readable storage medium but requires the same scope of limitation as claim 1.  Therefore, claim 11 is rejected for the same reason(s) as claim 1, as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Tatourian et al. publication in view of U.S. Patent Application Publication No. 2018/0274622 A1 to Iordanov et al. (herein after "Iordanov et al. publication").
As to claim 7,
the modified Tatourian et al. publication discloses the invention substantially as 
claimed, except for 
 a buffering device configured to alleviate a shock from a road surface to the vehicle; and a buffering degree controller configured to control the degree of buffering by the buffering device before the vehicle drives over the obstacle or while the vehicle drives over the obstacle.
A buffering device and a buffering degree controller for a vehicle are old and well known, as demonstrated by the Iordanov et al. publication who discloses a damper system for a vehicle. (See Abstract and ¶24.)    Such disclosure suggests a buffering device configured to alleviate a shock from a road surface to the vehicle; and a buffering degree controller configured to control the degree of buffering by the buffering device before the vehicle drives over the obstacle or while the vehicle drives over the obstacle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Tatourian et al. publication with a buffering device configured to alleviate a shock from a road surface to the vehicle, and a buffering degree controller configured to control the degree of buffering by the buffering device before the vehicle drives over the obstacle or while the vehicle drives over the obstacle, as suggested by the Iordanov et al. publication, in order to facilitate absorbing unwanted vibrations during driving of the host vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667